Citation Nr: 1520008	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  05-35 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for bipolar disorder with depression prior to November 29, 2010.  

2.  Entitlement to an effective date earlier than March 21, 2011, for the grant of service connection for dyshidrotic eczema.  

3.  Entitlement to an initial rating in excess of 60 percent for dyshidrotic eczema.  

4.  Entitlement to an effective date earlier than March 21, 2011, for the grant of service connection for irritable bowel syndrome. 

5.  Entitlement to an effective date earlier than March 21, 2011, for the grant of service connection for gastroesophageal reflux disease.  

6.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease.  

7.  Entitlement to a rating in excess of 10 percent for lumbosacral low back strain.  

8.  Entitlement to a compensable rating for chronic allergic rhinitis.  

9.  Entitlement to service connection for sleep apnea.  

10.  Entitlement to service connection for chronic fatigue syndrome with insomnia.  


REPRESENTATION

Veteran represented by:  New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1987 to November 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran stated in an April 2014 submission, that he requested no representation once the pending issues had been resolved.  As multiple issues remain pending, the Board interprets this statement to indicate that he wishes to retain his current representative, The New York State Division of Veterans Affairs.

In an August 2004 rating decision, the RO granted service connection for bipolar disorder with depression and assigned an initial rating of 30 percent effective from May 19, 2000.  In a September 2004 rating decision, the RO continued the 30 percent rating.  In an October 2008 rating decision, the RO assigned a 50 percent rating effective from February 26, 2008.  In an October 2010 decision, the Board granted an evaluation of 70 percent for service-connected bipolar disorder with depression, effective from May 19, 2000, and remanded the issue of entitlement to an evaluation in excess of 70 percent.  

In the October 2010 decision, the Board also denied a rating in excess of 10 percent for limitation of flexion of the right knee; granted a separate 10 percent rating for slight instability of the right knee; granted an initial 10 percent rating for a left knee disability, prior to December 7, 2005; denied an initial rating for a left knee disability in excess of 10 percent; granted an initial rating of 20 percent for a right ankle disability; and, granted an initial rating of 20 percent for a left ankle disability.  The Board's decision was implemented in a November 2010 rating decision.  In a July 2011 statement, the Veteran explicitly stated that he was satisfied with the November 2010 rating decision and considered the issues to be completed and finalized.  To the extent that the RO conducted any further development on those issues, the Board does not have jurisdiction to address them as the October 2010 Board decision and November 2010 rating decision constituted a full and final determination of the issues, the issues were not subsequently appealed to the Court of Appeals for Veterans Claims, and the Veteran expressed satisfaction with the Board and rating decision.  

In a March 2011 rating decision, the RO assigned a 100 percent rating for bipolar disorder with depression effective from November 29, 2010.  As the Veteran is presumed to seek the maximum available benefits, the issue of entitlement to an initial evaluation in excess of 70 percent for bipolar disorder with depression prior to November 29, 2010 remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran requested a hearing in October 2010, September 2011, and October 2011 statements; however, in November 2014, the Veteran explicitly stated that he no longer wished to testify at a hearing and that he wanted his claims file to be sent to the Board for appellate review.  The Board, therefore, finds his hearing request to be withdrawn.  See 38 C.F.R § 20.704(d) (2014).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains additional VA treatment records that were not reviewed by the RO; however, as the claim is being remanded, there is no prejudice to the Veteran.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in this case.  

First, as noted above, in an October 2010 Board decision, the Board granted a 70 percent evaluation for bipolar disorder with depression effective from May 19, 2000.  The Board then remanded the issue of entitlement to an evaluation in excess of 70 percent for further development.  The Board requested that, after completion of this development, the AOJ issue a supplemental statement of the case (SSOC) if the claim remained denied.  See 38 C.F.R. § 19.31(c) (2014).  Although the RO issued a rating decision March 2011 wherein it granted an evaluation of 100 percent for bipolar disorder with depression effective from November 29, 2010, the Veteran is presumed to seek the highest schedular benefit available for the entire period on appeal, and therefore, part of the claim remained denied.  Thus, the AOJ was required to issue a SSOC as to the issue of entitlement to an evaluation in excess of 70 percent for bipolar disorder with depression prior to November 29, 2010.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The record does not contain a SSOC on this issue and there is no indication that a SSOC was issued.  

As an initial matter, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  Furthermore, the AOJ is required to issue a SSOC when, pursuant to a Board remand, it develops evidence or cures a procedural defect.  38 C.F.R. 
§ 19.31(c).  The only exceptions allowed for by the regulation are if: (1) the only purpose of the remand is to assemble records previously considered by the AOJ and properly discussed in a prior statement of the case or SSOC, or (2) the Board specifies in the remand that a SSOC is not required.  38 C.F.R. § 19.31(c).  The Board's October 2010 remand falls under neither exception.  Accordingly, on remand the AOJ must issue a SSOC after a review of all relevant evidence.  

Second, in a January 2014 rating decision, the RO granted service connection for dyshidrotic eczema and granted a 60 percent rating effective from March 21, 2011, granted service connection for irritable bowel syndrome (IBS) and assigned a 30 percent rating effective from March 21, 2011, granted service connection for gastroesophageal reflux disease (GERD) and assigned a 10 percent rating effective from March 21, 2011, denied an evaluation in excess of 10 percent for low back strain, denied a compensable evaluation for chronic allergic rhinitis, denied service connection for sleep apnea, and denied service connection for chronic fatigue syndrome with insomnia.  

In January 2014 and July 2014, the Veteran filed timely notices of disagreement and expressed dissatisfaction with the effective dates assigned in connection with the grants of service connection for dyshidrotic eczema, IBS, and GERD, with the ratings assigned for the dyshidrotic eczema, GERD, lumbosacral low back strain, and chronic rhinitis, and with the denial of service connection for sleep apnea and chronic fatigue syndrome with insomnia.  As a statement of the case has not been issued, on remand, a statement of the case should be issued and the Veteran should be afforded an opportunity to submit a substantive appeal.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the following issues:  (1) Entitlement to an effective date earlier than March 21, 2011, for the grant of service connection for dyshidrotic eczema; (2) Entitlement to an initial rating in excess of 60 percent for dyshidrotic eczema; (3) Entitlement to an effective date earlier than March 21, 2011, for the grant of service connection for IBS; (4) Entitlement to an effective date earlier than March 21, 2011, for the grant of service connection for GERD; (5) Entitlement to an evaluation in excess of 10 percent for GERD; (6) Entitlement to a rating in excess of 10 percent for lumbosacral low back strain; (7) Entitlement to a compensable rating for chronic allergic rhinitis; (8) Entitlement to service connection for sleep apnea; (9) Entitlement to service connection for chronic fatigue syndrome with insomnia.  
   
Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  Advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the statement of the case unless he perfects his appeal.

2.  Consider all of the evidence of record and readjudicate the issue of entitlement to an initial evaluation in excess of 70 percent for bipolar disorder with depression prior to November 29, 2010.  If the benefit sought is not granted, issue a supplemental statement of the case and allow the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




